UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5081


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER THOMAS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:07-cr-01251-JFA-1)


Submitted:    July 7, 2009                  Decided:   July 21, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Beattie B. Ashmore, PRICE ASHMORE & BEASLEY P.A., Greenville,
South Carolina, for Appellant. John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher Thomas pleaded guilty to possession with

intent to distribute cocaine base, marijuana, and ecstasy, in

violation of 21 U.S.C. § 841(a) (2006), and carrying a firearm

in relation to a drug trafficking crime, in violation of 18

U.S.C.A. § 924(c)(1)(A) (West Supp. 2009).                          The district court

sentenced Thomas to 117 months of imprisonment.                                His attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      raising     one      issue    but       stating     that     there       are    no

meritorious issues for appeal.                  Thomas was informed of his right

to file a pro se supplemental brief but did not do so.                                       We

affirm.

             In   the    Anders        brief,       counsel    questions       whether      the

district     court     erred      in   sentencing          Thomas   to    117    months      of

imprisonment.        We review a sentence for reasonableness, applying

an abuse of discretion standard.                       Gall v. United States, 552

U.S.   38,    ___,     128   S.    Ct.    586,       597   (2007);    see      also    United

States v. Layton, 564 F.3d 330, 335 (4th Cir. 2009).                                   In so

doing, we first examine the sentence for “significant procedural

error,”      including:        “failing         to     calculate         (or     improperly

calculating) the [g]uidelines range, treating the [g]uidelines

as   mandatory,      failing      to     consider      the    [18   U.S.C.]      §    3553(a)

[(2006)]      factors,       selecting          a    sentence       based       on    clearly

erroneous facts, or failing to adequately explain the chosen

                                             2
sentence . . . .”           Gall, 128 S. Ct. at 597.                     This court “then

consider[s]       the     substantive         reasonableness             of    the     sentence

imposed.”         Id.      “Substantive           reasonableness              review    entails

taking     into     account       the     ‘totality          of     the       circumstances,

including    the     extent       of    any     variance      from       the     [g]uidelines

range.’”     United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (quoting Gall, 128 S. Ct. at 597).                            If the sentence is

within     the     guidelines          range,     we     apply       a    presumption          of

reasonableness.         Rita v. United States, 551 U.S. 338, ___, 127

S.   Ct.     2456,        2462-69       (2007)         (upholding         presumption         of

reasonableness for within-guidelines sentence).

            We     have    reviewed       the     record      and    conclude          that   the

district    court       committed       no    reversible          procedural          error   in

sentencing       Thomas.          Furthermore,          we    conclude         that     Thomas’

within-guidelines sentence is substantively reasonable.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.        We therefore affirm the judgment of the district

court.      This    court     requires        that      counsel      inform       Thomas,      in

writing,    of    the     right    to    petition       the    Supreme         Court     of   the

United States for further review.                       If Thomas requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                         Counsel’s motion must

                                              3
state that a copy thereof was served on Thomas.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4